Citation Nr: 0324499	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  98-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a result of tobacco use.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
April 1958.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Albuquerque, New Mexico RO.  In June 1999, a hearing 
before the undersigned Veterans Law Judge was held at the 
Albuquerque RO.  A transcript of this hearing is of record.

In a decision dated in January 2000, the Board denied as not 
well grounded the veteran's claim of entitlement to service 
connection for COPD, claimed as a result of tobacco use.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).  

In December 2000, the Court issued an order that granted a 
Joint Motion for Remand and for a Stay of Further Proceedings 
(Joint Motion) filed by counsel for both parties, vacated the 
Board's January 2000 decision, and remanded the matter on 
appeal to the Board for action in compliance with the Joint 
Motion.

In March 2002 and March 2003, the Board ordered further 
development of this case.  At both times, the case was sent 
to the Board's Evidence Development Unit (EDU), to undertake 
the requested development.  


REMAND

As noted above, in March 2002 and March 2003, the Board 
ordered further development of the matter on appeal.  At both 
times, the case was sent to the EDU to undertake the 
requested development, and, among other things, VA and 
private treatment records were received, and a VA examination 
was accomplished in May 2003.  

From a cursory review of the examination report, the Board 
notes that the examiner essentially concluded the veteran's 
COPD was not related to his military service, to include any 
nicotine dependence incurred therein.

It is also noted that, prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Veterans Law Judge could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration, and without 
having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtained unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 21, 2003).  Based 
on this opinion, the Board continued, for a short time, to 
request development via the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

In view of the above, the case is REMANDED to the RO for the 
following: 

1.  The RO should undertake all indicated 
development it determines is required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  

2.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
COPD in light of the evidence of record.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to afford due process 
and to accomplish additional development and adjudication; it 
is not the Board's intent to imply whether the requested 
action should be granted or denied.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



